DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendments made in the response filed March 10, 2022 are sufficient to overcome the rejections of the claims under 35 USC 112(b), 112(a), and 103 from the previous Office action mailed December 10, 2021.  As no claims stand rejected, the claims will be allowed as set forth below.
Claim Interpretation
	As a result of the March 10, 2022, the following limitations are the only limitations that are still interpreted under 35 USC 112(f):
“A first measuring device configured to obtain imaging information of the sample . . .” as found in claims 1-2, and 4-18.
“A second measuring device configured to obtain film thickness information . . .” as
found in claims 4, 6-7, 16, and 19.
Allowable Subject Matter
Claims 1-19 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a detection apparatus, the apparatus being allowable for the reasons given by applicant on pages 11-14 of the remarks filed March 10, 2022 in response to the previous Office action of record, and in combination with the rest of the limitations of the above claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        May 21, 2022